UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 4, 2008 RUDY NUTRITION(Exact name of registrant as specified in its charter) ACCUPOLL HOLDING CORP (Former name of registrant as specified in its charter) Nevada 000-32849 11-2751630 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation) Identification No.) P.O. Box 93507, Las Vegas, NV 89118 (Address of principal executive offices, including zip code) 15101 Red Hill Ave. Suite #220, Tustin, CA92780 (Former address of principal executive offices, including zip code) (269) 684-4049 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 4MATTERS RELATING TO ACCOUNTANTS AND FINANCIAL STATEMENTS Item 4.01Changes In Registrant’s Certifying Accountant On February 4, 2008, the Company engaged Moore & Associates, Chartered (“Moore”) of Las Vegas, Nevada as its independent registered public accounting firm.The decision to engage Moore was approved by the Board of Directors of the Company. The resignation of the Company’s former independent registered public accounting firm was reported in its Form 8-K dated February 20, 2006 and filed February 23, 2006. During the years ended June 30, 2005 and 2004, and through February 4, 2008, the Company did not consult with Moore regarding any of the matters or events set forth in Item 304(a)(2)(i) and (ii) of Regulation S-K. SECTION 9FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired – not applicable (b) Pro Forma Financial Information – not applicable (c) Exhibits – not applicable SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RUDY NUTRITION Date: February 4, 2008 By: /s/Daniel E. Ruettiger Daniel E. Ruettiger Chief Executive Officer 2
